Case 2:19-cv-06182-DSF-PLA Document 37 Filed 02/15/20 Page 1 of 18 Page ID #:934




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA




         JANET GARCIA, et al.,                CV 19-06182-DSF-PLA
             Plaintiffs,
                                              Order GRANTING in part and
                        v.                    DENYING in part Defendant’s
                                              Motion to Dismiss for Lack of
         CITY OF LOS ANGELES, et al.,         Subject Matter Jurisdiction
              Defendants.                     (Dkt. 21)



           Defendant City of Los Angeles moves to dismiss all claims
     asserted by Plaintiffs Ktown for All (KFA) and Association for
     Responsible and Equitable Public Spending (AREPS) for lack of subject
     matter jurisdiction. Dkt. 21 (Mot.). 1

                             I. FACTUAL BACKGROUND

     A.      The Challenged Ordinance

          In 2016, the Los Angeles City Council amended Los Angeles
     Municipal Code (LAMC) § 56.11 (the Ordinance). 2 Dkt. 20 (Suppl.


     1 The City’s motion to dismiss under Federal Rule of Civil Procedure 12(b)(6)
     is addressed in a separate order.
     2 The City requests judicial notice of the Ordinance. Dkt. 23 (RJN), Ex. 1.
     Federal Rule of Evidence 201 permits judicial notice of a “fact that is not
     subject to reasonable dispute because it: (1) is generally known within the
     trial court’s territorial jurisdiction; or (2) can be accurately and readily
     determined from sources whose accuracy cannot reasonably be questioned.”
     Fed. R. Evid. 201(b). Municipal ordinances are proper subjects for judicial
     notice. See Tollis Inc. v. County of San Diego, 505 F.3d 935, 938 n.1 (9th Cir.
Case 2:19-cv-06182-DSF-PLA Document 37 Filed 02/15/20 Page 2 of 18 Page ID #:935



     FAC). The Ordinance regulates the storage of personal property in
     public areas. Its stated purpose is to “balance the needs of the
     residents and public at large to access clean and sanitary public areas .
     . . with the needs of the individuals, who have no other alternatives for
     the storage of personal property, to retain access to a limited amount of
     personal property in public areas.” LAMC § 56.11(1). In most
     situations, the City is authorized to impound personal property in a
     public area so long as it provides pre-removal and post-removal notice.
     See, e.g., LAMC § 56.11(3)(a)-(b). In other situations, including where
     the property obstructs City operations or interferes with the City’s
     compliance with the Americans with Disabilities Act of 1990 (ADA),
     only post-removal notice is required to impound personal property.
     See, e.g., id. § 56.11(3)(c)-(f). There are also limited situations where
     the City can immediately destroy personal property without notice,
     including if the property “poses an immediate threat to the health or
     safety of the public,” id. § 56.11(3)(g), “constitutes evidence of a crime or
     contraband,” id. §56.11(3)(h), or is a “Bulky Item” that is not “designed
     to be used as a shelter,” id. §56.11(3)(i) (Bulky Item Provision). A
     Bulky Item is “any item, with the exception of a constructed Tent,
     operational bicycle or operational walker, crutch or wheelchair, that is
     too large to fit into a 60-gallon container with the lid closed,” but not “a
     container with a volume of no more than 60 gallons used by an
     individual to hold his or her Personal Property.” Id. § 56.11(2)(c).

           To enforce the Ordinance, the City, through the Bureau of
     Sanitation (Sanitation) and the Los Angeles Police Department
     (LAPD), conducts noticed cleanups and random rapid responses where
     personal property that does not comply with the Ordinance is seized or
     destroyed. Suppl. FAC ¶¶ 21, 69.

          The City also adopted the Los Angeles Municipal Code 56.11
     Standard Operating Protocols (the Protocols) regarding the




     2007). The Court grants the City’s unopposed request for judicial notice of
     the Ordinance.



                                           2
Case 2:19-cv-06182-DSF-PLA Document 37 Filed 02/15/20 Page 3 of 18 Page ID #:936



     implementation and enforcement of the Ordinance. 3 The Protocols
     contain detailed instructions on how Sanitation and LAPD should
     enforce the Ordinance. For example, Procedure 7 explains that items
     are “health hazards” if “there is statistically significant evidence based
     on at least one study conducted in accordance with established
     scientific principles that acute or chronic health effects may occur in
     exposed persons.” RJN, Ex. 2 at 29.

     B.    Enforcement of the Ordinance Against Individual
           Plaintiffs

           1.     Garcia

           On or about January 29, 2019, without any prior notice, a
     Sanitation crew seized and destroyed Garcia’s tent and all of her
     belongings, including a vacuum and other cleaning supplies she uses
     for her work as a domestic cleaner, while she had momentarily left to
     use the bathroom. Suppl. FAC ¶¶ 24, 125-132. On April 29, 2019, as
     part of a noticed cleanup, another Sanitation crew seized Garcia’s
     belongings while she was watching her neighbors’ property. Id. ¶¶ 24,
     133. On August 14, 2019, Sanitation workers again seized and
     destroyed all of her belongings when she left them to go to work, even
     though she had attempted to move them out of the noticed cleanup area
     before leaving for work. Id. ¶¶ 25, 134-145.

           2.     Zepeda and Zamora

           On March 21, 2019, without notice, Sanitation workers seized
     and destroyed all of Zepeda’s and Zamora’s belongings that could not fit
     into a single 60-gallon trash bag, including a new tent, tarps, clean
     clothing, and a chest containing important documents. Id. ¶¶ 28, 155-
     165. Shortly thereafter, KFA provided Zepeda and Zamora with a new
     tent. Id. ¶ 166. On or about June 11, 2019, Sanitation again destroyed




     3The Court grants the City’s unopposed request for judicial notice of the
     Protocols. RJN, Ex. 2.



                                           3
Case 2:19-cv-06182-DSF-PLA Document 37 Filed 02/15/20 Page 4 of 18 Page ID #:937



     Zepeda’s and Zamora’s tent, along with the belongings inside of the
     tent. Id. ¶ 168.

          3.    El-Bey

            On January 10, 2019, without notice, Sanitation and LAPD gave
     El-Bey 10 minutes to pack up his belongings and move. Id. ¶¶ 30, 173-
     77. When El-Bey required additional time to collect his belongings, one
     of the LAPD officers threatened him with arrest. Id. ¶ 179. The rest of
     his belongings, including his ID, medications, and a tent, were
     destroyed. Id. ¶¶ 30, 178-82. On June 4, 2019, Sanitation workers
     destroyed his belongings, including his medication, while El-Bey had
     left to do laundry. Id. ¶¶ 183-87. El-Bey was told that his belongings
     needed to be destroyed for “safety reasons.” Id. ¶ 185.

          4.    Haugabrook

            On or about March 2019, without any notice, Sanitation gave
     Haugabrook 15 minutes to pack up his belongings and move. Id.
     ¶¶ 193-95. Sanitation then destroyed Haugabrook’s backpack and its
     contents, including medication and other important items. Id. ¶¶ 32,
     196. On another occasion, Sanitation took Haugabrook’s chairs as part
     of a “bulky item” pickup. Id. ¶¶ 32, 197-98. On a third occasion, City
     workers destroyed his tent and other items while he was gone for a
     short period of time. Id. ¶ 201.

          5.    Diocson

           On April 24, 2019, LAPD and Sanitation, pursuant to a noticed
     cleanup, seized and destroyed Diocson’s dog kennel, where his dog slept
     at night, as a “bulky item.” Id. ¶¶ 34-35, 209-214.

          6.    Ashley

           On or about May 21, 2019, as part of a noticed cleanup,
     Sanitation seized and destroyed two carts that Ashley used to move his
     belongings as “bulky items.” Id. ¶¶ 37, 218-226.




                                        4
Case 2:19-cv-06182-DSF-PLA Document 37 Filed 02/15/20 Page 5 of 18 Page ID #:938



                             II. LEGAL STANDARD

            The plaintiff bears the burden of establishing subject matter
     jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,
     377 (1994). Motions to dismiss for lack of subject matter jurisdiction
     are governed by Rule 12(b)(1) of the Federal Rules of Civil Procedure.
     A Rule 12(b)(1) jurisdictional challenge may be facial or factual. Safe
     Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). In a
     facial challenge, the moving party asserts that the allegations in the
     complaint are “insufficient on their face” to establish federal
     jurisdiction. Id. “Whether subject matter jurisdiction exists therefore
     does not depend on resolution of a factual dispute, but rather on the
     allegations in [the] complaint.” Wolfe v. Strankman, 392 F.3d 358, 362
     (9th Cir. 2004). The court accepts the allegations as true, and the
     plaintiff need not present evidence outside the pleadings. Id.

                                 III. DISCUSSION

          The City asserts that neither KFA nor AREPS has standing to
     pursue its claims against the City.

            As the party invoking jurisdiction, Plaintiffs bear the burden of
     establishing standing. Lujan v. Defenders of Wildlife, 504 U.S. 555,
     561 (1992). For Plaintiffs to allege Article III standing, they must
     sufficiently plead an (i) injury-in-fact, (ii) that is causally connected to
     the City’s challenged conduct, and (iii) likely to be “redressed by a
     favorable decision.” Id. at 560-61 (quoting Simon v. E. Kentucky
     Welfare Rights Org., 426 U.S. 26, 27 (1976)). The alleged injury-in-fact
     must be: (i) “concrete and particularized” and (ii) “actual or imminent,
     not ‘conjectural’ or ‘hypothetical.’” Id. at 560 (first citing Allen v.
     Wright, 468 U.S. 737, 756 (1984), abrogated by Lexmark Int’l, Inc. v.
     Static Control Components, Inc., 572 U.S. 118 (2014); then quoting
     Whitmore v. Arkansas, 495 U.S. 149, 155 (1990)). “[T]he same analysis
     is used to determine whether an organizational plaintiff has standing
     in a particular case.” La Asociacion de Trabajadores de Lake Forest v.
     City of Lake Forest, 624 F.3d 1083, 1088 (9th Cir. 2010). “An
     organization suing on its own behalf can establish an injury when it



                                          5
Case 2:19-cv-06182-DSF-PLA Document 37 Filed 02/15/20 Page 6 of 18 Page ID #:939



     suffered ‘both a diversion of its resources and a frustration of its
     mission.’” Id. (quoting Fair Hous. of Marin v. Combs, 285 F.3d 899, 905
     (9th Cir. 2002)). “In other words, an organizational plaintiff must show
     that the defendant’s actions run counter to the organization’s purpose,
     that the organization seeks broad relief against the defendant’s actions,
     and that granting relief would allow the organization to redirect
     resources currently spent combating the specific challenged conduct to
     other activities that would advance its mission.” Rodriguez v. City of
     San Jose, 930 F.3d 1123, 1134 (9th Cir. 2019). “[A]n association has
     standing to bring suit on behalf of its members when: (a) its members
     would otherwise have standing to sue in their own right; (b) the
     interests it seeks to protect are germane to the organization’s purpose;
     and (c) neither the claim asserted nor the relief requested requires the
     participation of individual members in the lawsuit.” Hunt v.
     Washington State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977).

     A.    KFA

           1.    Organizational Standing

            KFA “was founded in 2018 to form connections between housed
     and unhoused residents of Koreatown, and to advocate for housing and
     shelters in their community.” Suppl. FAC ¶ 38. KFA also “engages in
     weekly outreach efforts” and “provides resources such as food, water,
     hygiene kits, and other consumable items that their neighbors need.”
     Id. ¶ 39. KFA alleges it has standing to sue on its own behalf because
     the City’s enforcement of the Ordinance impairs and frustrates KFA’s
     mission to form connections by causing homeless residents to move
     around or be displaced from the neighborhood, making it difficult for
     KFA to stay in contact with them, and because KFA has had to devote
     significant resources to counteract the City’s practices, including by
     replacing tents, blankets, or other items that were destroyed by the
     City and helping unhoused residents locate seized property, rather
     than advocating for shelters or connecting with neighbors. Id. ¶¶ 40-
     41.




                                         6
Case 2:19-cv-06182-DSF-PLA Document 37 Filed 02/15/20 Page 7 of 18 Page ID #:940



            The City contends these allegations are insufficient to establish
     standing. First, the City argues that an interest in a particular issue
     “is insufficient, by itself, to establish an injury-in-fact or Article III
     standing.” Mot. at 12. While that may be true, KFA has alleged
     substantially more than just an interest in an issue.

            Second, the City claims KFA has suffered no injury-in-fact
     because “[t]he City owes no duties under LAMC Section 56.11 or any
     other law to ensure that unhoused residents are easily accessible for
     KFA’s advocacy and outreach.” Mot. at 12. But this is not the standard
     for determining whether an organization has standing. Numerous
     cases have found organizational standing where the defendant did not
     have a statutory or constitutional duty to ensure the organization was
     able to fulfil its mission. See, e.g., E. Bay Sanctuary Covenant v.
     Trump, 932 F.3d 742, 766 (9th Cir. 2018) (organization had standing to
     challenge enforcement of a rule that “frustrated their mission of
     providing legal aid” to asylum seekers because the rule “significantly
     discourages a large number of those individuals from seeking asylum
     given their ineligibility”); Am. Fed’n of Gov’t Employees Local 1 v.
     Stone, 502 F.3d 1027, 1033 (9th Cir. 2007) (“[A]n increased difficulty in
     recruiting . . . members qualifies as a ‘concrete and demonstrable’
     injury.”); People for the Ethical Treatment of Animals v. U.S. Dep’t of
     Agric., 797 F.3d 1087, 1095 (D.C. Cir. 2015) (“denial of access to bird-
     related AWA information including, in particular, investigatory
     information, and a means by which to seek redress for bird abuse” is “a
     cognizable injury sufficient to support standing”). KFA need not allege
     it has a legal right to contact unhoused residents to sufficiently allege
     organizational standing.

            To support its claim, the City attempts to distinguish the seminal
     case on organizational standing. In Havens Realty Corp. v. Coleman,
     455 U.S. 363 (1982), HOME, a nonprofit organization “whose purpose
     was to make equal opportunity housing a reality,” asserted that the
     defendants’ steering practices had “frustrated the organization’s
     counseling and referral services, with a consequent drain on resources.”
     Id. at 368-69 (internal quotation marks omitted). Specifically, HOME
     alleged that defendants’ actions frustrated “its efforts to assist equal


                                          7
Case 2:19-cv-06182-DSF-PLA Document 37 Filed 02/15/20 Page 8 of 18 Page ID #:941



     access to housing through counseling and other referral services” and
     that HOME “had to devote significant resources to identify and
     counteract” those actions. Id. at 379. The Supreme Court held that
     because HOME alleged defendants’ actions had “perceptibly impaired
     [its] ability to provide counseling and referral services for low-and
     moderate-income homeseekers, there can be no question that the
     organization has suffered injury in fact . . . [that] constitutes far more
     than simply a setback to the organization’s abstract social interests.”
     Id. The City claims Havens is distinguishable because the Supreme
     Court found standing because there was an “enforceable right to
     truthful information,” and “Section 56.11 imposes no right enforceable
     against the City to ensure that KFA is able to stay in contact with its
     unhoused members without difficulty.” Mot. at 14. But the reference
     to an enforceable right in Havens addressed whether individual
     plaintiffs who were “testers,” and therefore not actually looking for
     housing, suffered an injury-in-fact. 455 U.S. at 373-74. It had nothing
     to do with organizational standing. To the contrary, the “ability to
     provide counseling and referral services” to potential home buyers, id.
     at 379, is not an “enforceable right” either. Rather, as in Havens, KFA
     has alleged that because of the actions of City employees in enforcing
     the Ordinance, it has had to spend resources helping unhoused
     residents locate items that were seized or replacing items that were
     destroyed, rather than advocating for shelters or providing outreach. 4
     These allegations are sufficient to establish injury-in-fact at the
     pleading stage.

           Third, the City claims KFA’s alleged injury is “conjectural or
     hypothetical” because “there is no meaningful way to quantify or
     measure the difficulty in staying in contact with unhoused residents in
     the Koreatown area.” Mot. at 12. The City also claims that because
     LAMC § 56.11 was in effect at the time KFA was founded, there is “no
     reasonable basis to measure the purported harm.” Id. at 16. There are


     4As an example, KFA specifically alleges that it provided Zepeda and Zamora
     with a new tent after their tent was destroyed by Sanitation. Suppl. FAC ¶¶
     162, 166.



                                          8
Case 2:19-cv-06182-DSF-PLA Document 37 Filed 02/15/20 Page 9 of 18 Page ID #:942



     two problems with this argument. One, allegations that the City’s
     actions “perceptibly impaired” KFA’s ability to provide services to
     unhoused members is sufficient at the pleading stage; it will have to
     prove at trial that “it has indeed suffered impairment in its role.”
     Havens, 455 U.S. at 379 n.21. KFA sufficiently alleges that its efforts
     are perceptibly impaired by the City’s actions that make it more
     difficult to locate unhoused residents, including for the purpose of
     providing “resources such as food, water, hygiene kits, and other
     consumable items.” Suppl. FAC ¶ 39. To the extent KFA had to
     expend more resources than it otherwise would have to locate and
     connect with unhoused residents, the harm is quantifiable. See Nat’l
     Council of La Raza v. Cegavske, 800 F.3d 1032, 1040 (9th Cir. 2015)
     (allegations that plaintiffs “expended additional resources that they
     would not otherwise have expended, and in ways that they would not
     have expended them” sufficient to establish standing, even where
     organization was already spending some resources on certain
     activities). At this stage, it is enough for KFA to allege that it spent
     more resources than it otherwise would have as a result of the City’s
     actions. It need not allege exactly how much more.

            Two, the City ignores the allegations that KFA had to expend
     “volunteer hours and scarce financial resources that it would have
     spent on its advocacy efforts, to replace an increasingly large number of
     tents, blankets, and other items that were seized and destroyed by the
     City” and “has also had to expend hours assisting unhoused residents
     track down items that were seized by Defendants and responding to
     calls from unhoused residents related to sweeps.” Suppl. FAC ¶ 41.
     There is nothing abstract or conjectural about these claims. Even
     without a “before and after,” KFA presumably can show how many
     volunteer hours and dollars were spent purchasing replacement tents,
     helping individuals locate their property, and responding to calls
     related to sweeps. The City argues that KFA’s claim is similar to the
     plaintiffs’ claims in Clapper v. Amnesty Int’l USA, 568 U.S. 398 (2013).
     The City is wrong. In Clapper, plaintiffs lacked standing because they
     “inflicted harm on themselves based on their fears of hypothetical
     future harm that is not certainly impending.” Id. at 416. But the City



                                         9
Case 2:19-cv-06182-DSF-PLA Document 37 Filed 02/15/20 Page 10 of 18 Page ID #:943



     conducts sweeps almost daily, see Suppl. FAC ¶ 84, and KFA has spent
     money replacing personal property that was destroyed by the City
     pursuant to LAMC § 56.11, and time helping individuals recover their
     property or otherwise respond to sweeps. The harm is not hypothetical.

             Fourth, the City argues that, despite KFA’s allegations regarding
     diversion of resources, the “diversion was not to counteract any actual
     or imminent injury to KFA itself.” Mot. at 13. But the diversion of
     resources to counteract the frustration of KFA’s mission is itself the
     actual or imminent injury to KFA. See Animal Legal Def. Fund v.
     United States Dep’t of Agric., 223 F. Supp. 3d 1008, 1017 (C.D. Cal.
     2016) (“[T]he frustration of an organization’s mission is the
     personalized injury that ‘forces’ the organization to spend money to
     alleviate the frustration; an organization is only ‘choosing’ to spend
     money if the defendant’s conduct ‘[would] not affect the organization at
     all.’” (quoting Valle del Sol Inc. v. Whiting, 732 F.3d 1006, 1018 (9th
     Cir. 2013)); see also Smith v. Pac. Properties & Dev. Corp., 358 F.3d
     1097, 1105 (9th Cir. 2004) (allegations that organization had to “divert
     its scarce resources from other efforts to promote awareness of—and
     compliance with—federal and state accessibility laws and to benefit the
     disabled community in other ways” to “monitor[ing] the violations and
     educat[ing] the public regarding the discrimination at issue” are
     sufficient to allege standing). To the extent the City is arguing that
     because LAMC § 56.11 is not enforced against KFA there is no injury to
     KFA to counteract, the City is simply wrong.

            Finally, the City argues KFA has not established causation
     because “Section 56.11 does not directly impact KFA’s efforts to build
     relationships or advocate for housing.” Mot. at 14. KFA alleges
     otherwise. Allegations that KFA replaced personal property the City
     destroyed pursuant to the Ordinance clearly establish causation.
     Moreover, KFA alleges the sweeps impair unhoused residents’ ability to
     participate in KFA’s advocacy efforts “because they have to spend time
     guarding their belongings and replacing items that have been thrown
     away as a result of the City’s practices.” Suppl. FAC ¶ 43. This
     adequately alleges causation.



                                        10
Case 2:19-cv-06182-DSF-PLA Document 37 Filed 02/15/20 Page 11 of 18 Page ID #:944



            Again, the City ignores the allegations related to the destruction
     and replacement of personal property and focuses solely on the
     allegations that enforcement of Section 56.11 “has made it incredibly
     difficult for [KFA] to stay in contact with unhoused neighbors” because
     they “have been moved around or been displaced from the
     neighborhood.” Suppl. FAC ¶ 40. The City argues that because
     “Section 56.11 does not require unhoused residents to either leave or
     remain in or around the Koreatown area,” causation is not established.
     Mot. at 15. However, part and parcel of the cleanups is requiring the
     unhoused residents to leave the cleanup area, at least temporarily.
     See, e.g., Suppl. FAC ¶ 77-80, 97-99, 160, 176, 211-13, 221, 227. And
     the Supplemental Complaint specifically alleges that Zepeda and
     Zamora, Koreatown residents, moved to a different area in Koreatown
     after the area they were originally living in was subjected to two
     sweeps within a few days. Id. ¶ 167. At this stage, KFA has
     sufficiently alleged that enforcement of the Ordinance causes unhoused
     residents to move around or be displaced, making KFA’s mission
     difficult to achieve.

            The City also claims that causation and redressability are not
     established because “there are many reasons why an unhoused person
     might choose to relocate to another area.” Mot. at 15. That there are
     other reasons for a change of location, however, does not mean that the
     City’s enforcement of the Ordinance does not also cause displacement
     that requires KFA to spend more resources than it otherwise would on
     locating and staying in touch with unhoused neighbors. See WildEarth
     Guardians v. U.S. Dep’t of Agric., 795 F.3d 1148, 1157 (9th Cir. 2015)
     (“[T]he mere existence of multiple causes of an injury does not defeat
     redressability . . . . So long as a defendant is at least partially causing
     the alleged injury, a plaintiff may sue that defendant, even if the
     defendant is just one of multiple causes of the plaintiff’s injury.”).

           2.    Associational Standing

            KFA also asserts standing on behalf of its members. KFA alleges
     that its unhoused members “have been subjected to the City’s
     enforcement of LAMC 56.11 and have suffered harm as a result of that


                                         11
Case 2:19-cv-06182-DSF-PLA Document 37 Filed 02/15/20 Page 12 of 18 Page ID #:945



     enforcement, including the loss of property and the deprivation of their
     constitutional and statutory rights,” Suppl. FAC ¶ 42, as well as the
     increased difficulty of participating in KFA’s advocacy efforts, id. ¶ 43.
     KTA further alleges that those unhoused members “are at imminent
     risk of continued enforcement of LAMC 56.11, and as a result, the
     deprivation of their constitutional rights.” Id. ¶ 42. The City argues
     that KFA has failed to established standing under all three parts of the
     Hunt test.

           First, the City argues KFA has failed to establish standing
     because “it does not identify a specific member who suffered an injury-
     in-fact . . . .” Mot. at 17. The Supreme Court has stated that the
     “requirement of naming affected members” can only be dispensed with
     “where all the members of the organization are affected by the
     challenged activity.” Summers v. Earth Island Inst., 555 U.S. 488, 498-
     99 (2009). The Ninth Circuit has confirmed that naming members is
     required at the summary judgment stage. Associated Gen. Contractors
     of Am., San Diego Chapter, Inc. v. California Dep’t of Transp., 713 F.3d
     1187, 1194-95 (9th Cir. 2013) (failing to establish standing at summary
     judgment where organization “does not identify any affected members
     by name nor has it submitted declarations by any of its members
     attesting to harm they have suffered or will suffer under Caltrans’
     program”).

             The Ninth Circuit has indicated, however, that Summers does
     not require organizations to name allegedly injured members in all
     circumstances. Nat’l Council of La Raza v. Cegavske, 800 F.3d 1032,
     1041 (9th Cir. 2015) (“We are not convinced that Summers, an
     environmental case brought under the National Environmental Policy
     Act, stands for the proposition that an injured member of an
     organization must always be specifically identified in order to establish
     Article III standing for the organization.”). Naming individual
     members may not be necessary at the motion to dismiss stage “[w]here
     it is relatively clear, rather than merely speculative, that one or more
     members have been or will be adversely affected by a defendant’s
     action, and where the defendant need not know the identity of a
     particular member to understand and respond to an organization’s


                                         12
Case 2:19-cv-06182-DSF-PLA Document 37 Filed 02/15/20 Page 13 of 18 Page ID #:946



     claim of injury.” Id.; see also Torres v. United States Dep’t of
     Homeland Sec., No. EDCV 18-2604 JGB (SHKx), 2019 WL 5883685, at
     *10 (C.D. Cal. Oct. 24, 2019) (“[I]t is not necessary at this early stage to
     name specific members impacted by the alleged violations”; the court
     can “reasonably infer[] that at least one . . . member . . . has standing to
     sue in her own right.”); League of Women Voters of California v. Kelly,
     No. 17-CV-02665-LB, 2017 WL 3670786, at *8 (N.D. Cal. Aug. 25, 2017)
     (“The court cannot discern why—at the pleadings stage—the identity of
     particular members is required for fair notice of the claims.”). The
     Court concludes this is a case where it is “relatively clear” that one or
     more of KFA’s unhoused members have been and will be adversely
     affected by the challenged provisions of the Ordinance and the City
     need not know the identity of the allegedly harmed members to
     understand and respond to the Supplemental FAC. KFA need not
     specifically name its allegedly harmed members at this stage. Nor
     must KFA allege all of the specific details listed by the City (time and
     date of each incident, the reason the property was allegedly taken by
     the City, etc.), Mot. at 18, to sufficiently allege that its unhoused
     members would have standing at this stage. See Torres, 2019 WL
     5883685, at *10 (finding it sufficient to allege that organizations
     members “lose time travelling to meet clients . . .due to the
     communication obstacles at the facility and could represent more
     clients were it not for the difficulties alleged”); League of Women Voters
     of Arizona v. Reagan, No. CV-18-02620-PHX-JAT, 2018 WL 4467891, at
     *5 (D. Ariz. Sept. 18, 2018) (allegations that the organization “has at
     least one member who has updated [her] driver’s license address with
     ADOT/MVD and has been harmed by [Defendant’s] failure to update
     [her] residence address for voting purposes” sufficient to allege
     associational standing (alteration in original)).

           Second, the City argues that KFA does not connect its mission to
     the claims in this action and again misconstrues KFA’s mission as a
     “general interest in helping the homeless residents in the City.” Mot.
     at 18. KFA’s mission to “to support unhoused neighbors through the
     provision of food, water, and hygiene, and to build connections between
     housed and unhoused neighbors,” Opp’n at 14 (citing Suppl. FAC ¶¶



                                         13
Case 2:19-cv-06182-DSF-PLA Document 37 Filed 02/15/20 Page 14 of 18 Page ID #:947



     38-39), is clearly germane to their members’ loss (and replacement) of
     property destroyed pursuant to the Ordinance, as well as their
     decreased ability to participate in KFA advocacy and outreach. The
     purpose of an organization need not exactly match the challenged
     conduct to be “germane.” For example, in Associated General
     Contractors of California, Inc. v. Coalition for Economic Equity, 950
     F.2d 1401 (9th Cir. 1991), an organization of contractors challenged a
     city ordinance that used racial and gender preferences in awarding city
     construction contracts. Id. at 1403. The Ninth Circuit found that the
     “germane” prong was met because the organization’s interest in
     “preserving favorable conditions for bidding by its members” was
     “clearly germane” to its purpose of “fostering, promoting, and protecting
     the common interests of its member[s].” Id. at 1406.

            Third, the City argues KFA cannot satisfy the third Hunt prong
     because “the fact intensive nature of assessing the merits of [an]
     individual[] [member’s] specific claim . . . will require the participation
     of the individual member(s) in the lawsuit who suffered the alleged
     injuries.” Mot. at 18. KFA concedes that a claim for damages on behalf
     of individual members would prevent standing, but argues that it is not
     seeking such damages. Opp’n at 15. However, as currently pled, the
     Supplemental FAC asserts as-applied challenges and seeks damages
     for loss of property for all Plaintiffs, including KFA. The Supplemental
     FAC uses the word “Plaintiffs” indiscriminately and does not
     distinguish between claims made by the organizational plaintiffs and
     the individual plaintiffs. See, e.g., Suppl. FAC ¶ 237 (“Plaintiffs have a
     vested interest in their property”); id. ¶ 242 (“The City has and will
     continue to spend municipal taxes paid by Plaintiffs into the General
     Fund”); id., Prayer for Relief ¶ 4 (“For damages . . . for the loss of
     Plaintiffs’ property”). The Court agrees that if KFA is bringing as-
     applied challenges or seeks damages, participation of the individual
     members would be required. See Santiago v. City of Los Angeles, No.
     CV 15-08444-BRO (EX), 2016 WL 7176694, at *6 (C.D. Cal. Nov. 17,
     2016) (where organization requests “injunctive or declaratory relief as
     to Defendants’ policies,” the third prong is satisfied; “individualized
     inquiries . . . to determine whether the seizure of each individual street



                                         14
Case 2:19-cv-06182-DSF-PLA Document 37 Filed 02/15/20 Page 15 of 18 Page ID #:948



     vendor’s property was unlawful . . . is a different inquiry that occurs
     outside of the scope of this litigation, and not the form of relief
     requested by [the organization] in this proceeding.”).

           As the Supplemental FAC is currently pled, KFA does not have
     associational standing to assert claims on behalf of its members. The
     Court grants leave to amend to permit KFA to clarify whether certain
     claims and remedies are only being sought by certain Plaintiffs.

     B.    AREPS

            AREPS is an organization “comprised of taxpayers in Los Angeles
     that was founded to ensure that their tax dollars are used to promote
     responsible public spending.” Suppl. FAC ¶ 44. For example, it
     advocates for spending on “public health, housing, and other public
     infrastructure for all residents of Los Angeles, including its unhoused
     residents and against the use of their tax dollars to enforce illegal laws
     that harm vulnerable residents of the City.” Id. AREPS identifies two
     of its members who were allegedly harmed by the City’s actions. Id. ¶¶
     45-46.

            Municipal taxpayers have suffered an injury-in-fact “if it has
     been shown that the ‘peculiar relation of the corporate taxpayer to the
     [municipal] corporation’ makes the taxpayer’s interest in the
     application of municipal revenues ‘direct and immediate.’” ASARCO
     Inc. v. Kadish, 490 U.S. 605, 613 (1989) (Kennedy, J., plurality)
     (alteration in original) (quoting Frothingham v. Mellon, 262 U.S. 447,
     486-87 (1923) (decided with Massachusetts v. Mellon)). The City
     argues that AREPS has not alleged any such “peculiar relation” that
     has resulted in a “direct and immediate interest,” but instead “simply
     alleges that it objects to the use of its tax payments to enforce what it
     contends is an ‘illegal law.’” Mot. at 20-21.

           AREPS argues that the Ninth Circuit has found that “municipal
     taxpayer standing simply requires the ‘injury’ of an allegedly improper
     expenditure of municipal funds.” Cammack v. Waihee, 932 F.2d 765,
     770 (9th Cir. 1991). All plaintiffs must allege is “their status as . . .
     municipal taxpayers” and “the amount of funds appropriated and


                                         15
Case 2:19-cv-06182-DSF-PLA Document 37 Filed 02/15/20 Page 16 of 18 Page ID #:949



     allegedly spent by the taxing governmental entit[y] as a result of the”
     allegedly unconstitutional conduct. Id. at 771. AREPS argues that it
     has met this standard. Dkt. 24 (Opp’n) at 18 (citing Suppl. FAC ¶¶ 45-
     46 (status as municipal taxpayers), 86-87 (amounts allegedly spent on
     sweeps)).

            The City notes that while Cammack has not been expressly
     overruled, the Supreme Court has overruled the authority on which the
     Ninth Circuit relied. Dkt. 27 (Standing Reply) at 8 (citing
     DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 346 & n.4 (2006)).
     However, in DaimlerChrysler, a case addressing tax credits, the
     question of municipal taxpayer standing was not before the Supreme
     Court because “[t]hat challenge was rejected by the Court of Appeals on
     the merits, and no issue regarding plaintiffs’ standing to bring it [was]
     raised.” 547 U.S. at 349. Nevertheless, the Court agrees that Villa v.
     Maricopa Cty., 865 F.3d 1224 (9th Cir. 2017), cert. denied sub nom.
     Maricopa Cty., Ariz. v. Villa, 138 S. Ct. 1696 (2018) impliedly overruled
     Cammack in holding that a county taxpayer does not have standing to
     seek prospective relief against a county for allegedly using county taxes
     to “investigate, detain, prosecute and imprison persons based on
     communications obtained from illegal wiretaps” because “the standing
     analysis in a non-establishment clause case should [not] be different for
     a county taxpayer challenging an allegedly illegal act of the county.”
     Id. at 1229.

            Even under Cammack, AREPS fails to establish standing. While
     AREPS has identified the total amounts spent on the sweeps, it has not
     identified whether any or all of those amounts were expended “as a
     result of” the allegedly unconstitutional portions of the Ordinance. As
     the City appropriately points out, “AREPS does not allege whether it
     seek[s] to enjoin the use of all funds to support any cleanups under
     Section 56.11 or just some of the funds.” Mot. at 22. AREPS does not
     fully respond to this issue, instead asserting that “the City cannot
     argue that expenditure of funds would happen regardless of the
     unlawful portions of LAMC 56.11.” Opp’n at 18-19. This flips the
     standing inquiry on its head. See Kokkonen, 511 U.S. at 377 (“The
     plaintiff bears the burden of establishing subject matter jurisdiction.”).


                                         16
Case 2:19-cv-06182-DSF-PLA Document 37 Filed 02/15/20 Page 17 of 18 Page ID #:950



     It is AREPS that must allege that enforcement of the allegedly
     unlawful portions of the Ordinance was “supported by a[] separate tax
     or paid for from a[] particular appropriation or that it adds any sum
     whatever to the cost of conducting the [sweeps].” Doremus v. Bd. of Ed.
     of Borough of Hawthorne, 342 U.S. 429, 433 (1952). AREPS has not
     satisfied its burden of alleging any unconstitutional seizure or
     destruction of Bulky Items or items that were purportedly a threat to
     health and safety increased the costs of sweeps in a measurable way.
     As in Doremus, AREPS does not “show[] a measurable appropriation or
     disbursement of [City] funds occasioned solely by the activities
     complained of.” See id. at 434; see also Doe v. Madison Sch. Dist. No.
     321, 177 F.3d 789, 794 (9th Cir. 1999) (en banc) (“[W]hen a plaintiff has
     failed to allege that the government spent tax dollars solely on the
     challenged conduct, we have denied standing”).

           In Madison School District, the plaintiff challenged a prayer at a
     high school graduation ceremony and alleged that “defendants spent
     tax dollars on renting a hall, printing graduation programs, buying
     decorations, and hiring security guards.” 177 F.3d at 794. The Ninth
     Circuit found that “those expenditures cannot establish taxpayer
     standing” because “those are ordinary costs of graduation that the
     school would pay whether or not the ceremony included a prayer.” Id.
     Like the plaintiffs in Doremus and Madison, AREPS does not allege a
     “a direct dollar-and-cents injury” caused by the challenged sections of
     the Ordinance. Id. at 434. Although AREPS has identified the amount
     the City spends on the sweeps each year, AREPS does not allege that
     the unconstitutional aspects of the sweeps add any cost to conducting
     the sweeps (probably because they cannot, as it is surely cheaper for
     the City to conduct the sweeps in the challenged manner, spending less
     money on notice and storage).

           AREPS’ reliance on We Are America/Somos America, Coalition of
     Arizona v. Maricopa County Board of Supervisors, 809 F. Supp. 2d 1084
     (D. Ariz. 2011) is misplaced. In We Are America, plaintiffs alleged
     defendants used taxpayer funds to illegally arrest, detain, and
     incarcerate migrants. Id. at 1104-05. The district court found that
     there was a “direct dollar-and-cents” injury because “while there are


                                        17
Case 2:19-cv-06182-DSF-PLA Document 37 Filed 02/15/20 Page 18 of 18 Page ID #:951



     some fixed expenditures associated with implementing the [challenged
     policy], there are also additional incremental costs of housing and
     feeding individuals in the county jails.” Id. at 1108 (internal citations
     and quotation marks omitted). Here, as noted above, there are no
     incremental costs – but rather likely savings – from the fact that the
     City is not storing more items or spending more time or resources
     providing notice to unhoused residents. Although AREPS asserts that
     “the rapid response teams conduct the Bulky Item pickups and seize
     and destroy unattended property,” Opp’n at 18, it fails to show that the
     rapid response teams would not otherwise conduct sweeps or seize and
     destroy property if the challenged provisions were found to be
     unconstitutional.

           AREPS has not adequately plead organizational standing and is
     therefore DISMISSED with leave to amend.

                                IV. CONCLUSION

           Defendant’s motion to dismiss for lack of standing is DENIED as
     to KFA’s direct standing and GRANTED with leave to amend as to
     KFA’s associational standing and as to AREPS’ standing. An amended
     complaint may be filed and served no later than March 12,2020.
     Failure to file by that date will waive the right to do so. The Court does
     not grant leave to add new defendants or new claims. Leave to add
     new defendants or new claims must be sought by a separate, properly
     noticed motion.

                 IT IS SO ORDERED.

      Date: February 15, 2020                ___________________________
                                             Dale S. Fischer
                                             United States District Judge




                                        18
